Exhibit 10.44
SUBLEASE AGREEMENT


           THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as
of the 16th day of September, 2011, by and between FAIR ISAAC CORPORATION, dba
FICO, a Delaware corporation (“Sublandlord”) and TIER TECHNOLOGIES, INC., a
Delaware corporation (“Subtenant”).


RECITALS


A.           3550 Tech Park, LP, successor in interest to Technology
Park/Atlanta, Inc. (“Prime Landlord”), as landlord, and Sublandlord, as tenant
and successor in interest to LBSS, Inc., are parties to that certain Lease dated
September 25, 1998, as amended by First Amendment to Lease dated November 5,
1998, Second Amendment to Lease dated August 20, 2004, and Third Amendment to
Lease (the “Third Amendment”) dated March 29, 2007, (collectively, the
“Prime  Lease” attached hereto as Exhibit A), covering certain leased premises
containing approximately 46,873 rentable square feet of space (24,630 rentable
square feet of which is located on the fourth floor of the Building) as more
particularly described in the Prime Lease (the “Prime Lease Premises”) in the
building located at 3550 Engineering Drive, Norcross, Georgia (the “Building”).


B.           Sublandlord desires to sublease a portion of the Prime Lease
Premises to Subtenant, and Subtenant desires to sublease the same from
Sublandlord, on the terms and conditions of this Sublease.


               C.           Capitalized terms not otherwise defined in this
Sublease shall have the meanings set forth in the Prime Lease.


           NOW, THEREFORE, Sublandlord and Subtenant agree as follows:


1.           Sublease.  Sublandlord hereby leases to Subtenant and Subtenant
hereby leases from Sublandlord, the Sublease Premises (as defined in Section 2
below), for the term and for the rent and on all other terms and conditions set
forth herein.
 
2.           Sublease Premises.  The “Sublease Premises” shall be deemed to
consist of the Phase I Sublease Premises and the Phase II Sublease Premises (as
such terms are herein defined) containing a total of approximately
18,547  rentable square feet. The “Phase I Sublease Premises” consists
of  approximately 14,430  rentable square feet of rentable space located on the
4th floor of the Building as shown on the floor plan attached hereto as Exhibit
B and the “Phase II Sublease Premises” consists of approximately 4,117  rentable
square feet located on the 4th floor of the Building as shown on Exhibit
B.  Subtenant shall have no right to exercise any rights under the Prime Lease
to expand the Prime Lease Premises.
 
3.           Term.  The term of this Sublease (the “Sublease Term”) shall
commence on the later of (a) the date on which Sublandlord delivers physical
possession of the Phase I Sublease Premises to Subtenant in broom-clean
condition, free of all occupants, (b) receipt of the Prime Landlord’s consent to
this Sublease (the “Consent”) or (c) August 1, 2011 (the “Sublease Commencement
Date”) and shall continue until January 15, 2014.  If the Sublease
 
1

--------------------------------------------------------------------------------

 
 
Commencement Date fails to occur by September 15, 2011, Subtenant shall have the
right to terminate this Sublease by giving written notice to
Sublandlord.  Subtenant shall have no right to exercise any rights under the
Prime Lease to extend the term of the Prime Lease.  Notwithstanding the
foregoing, this Sublease shall not be effective unless Prime Landlord consents
in writing. Sublandlord agrees to deliver the Phase I Sublease Premises to
Subtenant promptly following receipt Prime Landlord’s Consent.  As long as Prime
Landlord’s Consent has previously been delivered to Subtenant, Sublandlord shall
be deemed to have delivered the Phase II Sublease Premises to Subtenant on
February 1, 2012 (given that there is no separation between the two spaces) and
the “Phase II Commencement Date” shall commence on February 1,
2012.  Notwithstanding the foregoing, Subtenant shall have the right to occupy
the Phase II Sublease Premises at any time prior to February 1, 2012 by giving
at least ten (10) business days written notice to Sublandlord and in such event,
the Phase II Commencement Date shall be the earlier of (a) February 1, 2012, or
(b) the date upon which Subtenant occupies the Phase II Sublease Premises.  The
term of the Phase II Sublease Premises shall be coterminous with the Phase I
Sublease Premises, expiring on January 15, 2014. The Sublease Commencement Date
and Phase II Commencement Date shall occur if the conditions and delivery occur
in accordance with this Section 3, whether or not Subtenant possesses or
occupies any portion of the Sublease Premises.
 
4.           Furniture. Subject to the terms herein, Subtenant shall have the
right to use the Furniture (as such term is defined herein) located in the
Sublease Premises in its existing AS-IS condition (provided, that Subtenant
shall not have the right to use the Furniture  located in the Phase II Sublease
Premises until the Phase II Commencement Date).  Subtenant agrees to maintain
the Furniture in the same order and condition as received, reasonable wear and
tear excepted.  Upon the expiration or earlier termination of the Sublease Term,
Sublandlord shall sell the Personal Property to Subtenant for $10.00.  The
Furniture shall be conveyed pursuant to a Bill of Sale in the form attached
hereto as Exhibit C.   The term “Furniture” shall mean the furniture listed on
Schedule A attached to the Bill of Sale.  On the expiration of the Sublease
Term, provided Sublandlord executes and delivers the Bill of Sale as provided
herein, Subtenant shall be responsible, at its cost, for removing the Furniture
from the Sublease Premises.  Notwithstanding the foregoing, if this Sublease is
terminated by Sublandlord due to an Event of Default by Subtenant, Sublandlord
may, at its option, retain the Furniture and in such event shall have no
obligation to convey the Furniture to Subtenant.  Sublandlord has made no
representations or warranties to Subtenant with regard to the condition of the
Furniture, the suitability thereof for any particular purpose and Sublandlord
shall have no obligation to repair, replace or otherwise maintain the Furniture
during the Sublease Term.  Notwithstanding the foregoing, Sublandlord represents
that it has title to the Furniture without any liens or encumbrances.


5.           Parking. Subtenant’s use of any parking spaces shall be subject to
the provisions of the Prime Lease and to such rules and regulations as may be
promulgated by Prime Landlord and/or the parking facility operator.  To the
extent that Prime Landlord agrees in writing, Subtenant shall have the
non-exclusive use of up to four (4) parking spaces per 1,000 rentable square
feet of the Sublease Premises, which shall be free of charge to Subtenant.
 
6.           Use.  Subtenant shall use the Sublease Premises only for general
office purposes, and for no other purposes.  Subtenant’s use of the Sublease
Premises shall at all times conform to all applicable governmental laws,
statutes, ordinances, rules and regulations (collectively,
 
2

--------------------------------------------------------------------------------

 
 
“Laws”).  To the extent that Prime Landlord agrees in writing, Subtenant shall
have access to the Sublease Premises, 24 hours per day, 7 days per week, 52
weeks per year.
 
7.           Rent; Security.
 
7.1           Sublease Rent. Commencing on the Sublease Commencement Date,
Subtenant shall pay to rent to Sublandlord (the “Sublease Rent”) at a rate of
$12.00 per annum per rentable square foot of the Sublease Premises (i.e.,
$14,430.00  per month, provided that such amount shall increase to
$18,547.00  per month upon the Phase II Commencement Date).  Notwithstanding the
foregoing, Sublease Rent shall abate during the first three months (the
“Abatement Period”) of the Sublease Term, provided, however that if an Event of
Default occurs at any time during the first twelve months of the Sublease Term,
the Sublease Rent that would have otherwise been payable during the Abatement
Period, shall become immediately due and payable upon written notice from
Sublandlord to Subtenant. Sublease Rent shall be paid in advance and without
notice, demand, deduction or offset on the first day of each month during the
Sublease Term.  Sublease Rent for any partial months shall be prorated on a per
diem basis.  


7.2           Security.  Contemporaneously with the execution of this Sublease,
Subtenant shall deliver to Sublandlord a security deposit equal to ($43,290.00)
which is calculated based on three (3) months rent on the Phase I Sublease
Premises  (the “Security Deposit”).  If Subtenant defaults in the performance of
its obligations, covenants and conditions under this Sublease, beyond any
applicable notice and grace periods, including without limitation (a)
Subtenant’s obligation to remove any subtenant improvements if required by this
Sublease, or (b) Subtenant’s obligation to reimburse Sublandlord for any costs
incurred under Section 10.2 of this Sublease, Sublandlord may use the Security
Deposit, or any portion of it, to cure the default or to compensate Sublandlord
for all damage sustained by Sublandlord resulting from Subtenant’s default.  If
any of the Security Deposit is so used, Subtenant shall deposit cash with
Sublandlord in an amount sufficient to restore the Security Deposit to the full
amount stated above within ten (10) business days after Sublandlord has demanded
such replenishment.  Sublandlord shall return the Security Deposit (or such
portion thereof as remains), less any amounts necessary to cure outstanding
defaults, to Subtenant within thirty (30) days after expiration or termination
of this Sublease subject to the conditions that Subtenant has surrendered
possession of the Sublease Premises to Sublandlord free of any subtenants or
other persons claiming possession or right to occupy the Sublease
Premises.  Sublandlord may commingle the Security Deposit with Sublandlord’s
general and other funds and shall not be required to pay interest on the
Security Deposit.  The use of the Security Deposit by Sublandlord in the manner
stated above shall not limit or restrict Sublandlord from exercising any other
rights or remedies provided to Sublandlord under this Sublease or under law or
equity if Subtenant defaults.


8.           Subtenant Improvements.  Sublandlord shall deliver the Sublease
Premises to Subtenant in broom clean condition.  Subject to the foregoing
obligation on the part of Sublandlord, Subtenant acknowledges that it has
inspected the Sublease Premises and agrees to accept the Sublease Premises in
their “AS IS” condition on the date of the last walk-through by Subtenant and
Sublandlord.  Subtenant acknowledges that Sublandlord has made no
representations or warranties concerning the condition of the Sublease Premises
or their fitness for any particular use and Subtenant shall rely solely on its
own investigations and inspections to 
 
3

--------------------------------------------------------------------------------

 
 
determine the suitability of the Sublease Premises for its intended use.  Any
work necessary to prepare the Sublease Premises for Subtenant’s occupancy shall
be performed at Subtenant’s sole cost and expense.  All such work shall be done
in a good and workmanlike manner, free of mechanics liens and in accordance with
all other provisions of the Prime Lease, including, without limitation, those
provisions of the Prime Lease requiring consent of Prime Landlord, and with all
Laws. Notwithstanding the foregoing, Subtenant may, at its sole cost, install a
building standard sign at the entrance to the Sublease Premises, subject to
Sublandlord’s and Prime Landlord’s approval of Subtenant’s signage plans and
specifications, such approval by Sublandlord not to be unreasonably withheld,
conditioned or delayed.  Additionally, to the extent that Prime Landlord agrees
in writing, Subtenant shall have its name shown upon the directory board for the
Building.
 
9.           Alterations.
 
9.1           Consent. Subtenant shall not make or permit anyone to make any
alterations, decorations, additions or improvements, structural or otherwise, in
or to the Sublease Premises without the prior written consent of Sublandlord,
which consent will not be unreasonably withheld as long as Prime Landlord
consents in writing to the same. Any such alterations shall be made at
Subtenant’s sole expense and subject to the Prime Lease.  As a condition
precedent to consent of Sublandlord hereunder, Sublandlord may, upon providing
Subtenant notice at the time Sublandlord approves such alterations, require such
alterations to be removed at the end of the Sublease Term and that the Sublease
Premises be restored to the condition existing on the Sublease Commencement
Date.   Subtenant agrees to obtain and deliver to Sublandlord such security
against mechanic’s liens as Sublandlord shall reasonably request.  If any
mechanic’s lien is filed against any part of the Sublease Premises for work
claimed to have been done for, or materials claimed to have been furnished to,
Subtenant, such mechanic’s lien shall be discharged by Subtenant in accordance
with all of the provisions of the Prime Lease but in no event later than fifteen
(15) days thereafter, at Subtenant’s sole cost and expense, by the payment
thereof or by making any deposit required by law.


9.2           Removal.   All alterations, decorations, additions or improvements
in or to the Sublease Premises made by Subtenant shall become the property of
Sublandlord upon expiration of the Sublease Term and shall remain upon and be
surrendered with the Sublease Premises as a part thereof without disturbance or
injury, unless such alterations, decorations, additions or improvements have
been designated for removal.  Subject to the foregoing, Subtenant shall
surrender the Sublease Premises to Sublandlord in the same condition as the
Sublease Premises were delivered to Subtenant, loss by fire or other casualty
not the result of any act or omission of Subtenant, or ordinary wear and tear
excepted.  Subtenant agrees to indemnify and hold Sublandlord harmless from any
and all claims, damages, and expenses (including without limitation attorneys’
fees) arising out of or relating to any claim that the Sublease Premises were
not surrendered in the condition required by this Sublease.  For purposes of
clarification, Subtenant’s surrender obligations shall not include, and
Subtenant shall not be obligated to remove, any alterations, decorations,
additions or improvements existing in the Sublease Premises on the Sublease
Commencement Date (as long as the same were not constructed or installed by or
on behalf of Subtenant).
 
4

--------------------------------------------------------------------------------

 


10.           Prime Lease.
 
10.1           Subordinate to Prime Lease. This Sublease is subject and
subordinate to the Prime Lease.  It is the intent of Subtenant and Sublandlord
to incorporate the Prime Lease into this Sublease by reference except as
otherwise specifically provided herein.  Notwithstanding the foregoing sentence
and without limiting Subtenant’s obligations under Section 7 of this Sublease,
the provisions of Sections 2 and 3 of the Prime Lease are inapplicable to
Subtenant, and Subtenant shall not be obligated to pay Base Rent or Operating
Expenses to Prime Landlord pursuant to the Prime Lease (as such terms are
defined therein); provided, however, Subtenant shall pay all other sums payable
under Prime Lease to the extent such sums are applicable to the Sublease
Premises or Subtenant’s use of any portion of the Building, including, without
limitation any costs for after-hours utilities or services requested by
Subtenant.


10.2           Provisions of Prime Lease. Except as otherwise expressly provided
by the terms of this Sublease, Subtenant agrees to be bound by and perform all
the terms, provisions and conditions to be performed by or applicable to
Sublandlord under the Prime Lease to the extent the same are applicable to the
Sublease Premises or Subtenant’s use of any portion of the Building, and for
purposes of said limited incorporation by reference of the Prime Lease, any
references therein to “Tenant” shall be deemed references to
Subtenant.  Sublandlord shall have the benefit of all rights and remedies
available to Prime Landlord under the Prime Lease, including, but not limited to
the right of re-entry, in accordance with Section 17 of the Prime
Lease.  Subtenant shall indemnify, defend and hold Sublandlord harmless from and
against any loss or damage occurring by reason of breach by Subtenant of the
Prime Lease as incorporated herein, including the cost of cure, loss of Prime
Lease and any attorneys’ fees incurred in connection with the foregoing.  All
references to “Landlord” in the Prime Lease shall be deemed to continue to be
references to Prime Landlord.  Sublandlord shall have no liability to Subtenant
for Prime Landlord’s defaults, provided that at Subtenant’s request Sublandlord
shall request that Prime Landlord cure any default by Prime Landlord or if
Subtenant requests, Sublandlord shall, at Subtenant’s sole cost, take
reasonable, appropriate action against Prime Landlord, as permitted by law or by
the terms of the Prime Lease.  Subtenant shall promptly reimburse Sublandlord
for any such costs within five (5) business days following receipt of
Sublandlord’s written demand therefor.  In addition, if, in the reasonable
opinion of Sublandlord, the anticipated costs of such action by Sublandlord
exceed the amount of the Security Deposit, then Sublandlord shall have no
obligation to commence any such action against Prime Landlord unless and until
Subtenant provides security reasonably satisfactory to Sublandlord with respect
to Subtenant’s obligation to reimburse Sublandlord for such costs.  Sublandlord
shall indemnify, defend and hold Subtenant harmless from and against any loss or
damage occurring by reason of breach by Sublandlord of the Prime Lease as
incorporated herein, including the cost of cure, loss of Prime Lease and any
reasonable attorneys’ fees incurred in connection with the foregoing, but only
to the extent such breach by Sublandlord did not occur in whole or in part by
any breach by Subtenant under this Sublease.


10.3           Sublandlord Representations and Covenants. Sublandlord represents
that as of the date of this Sublease:
 
5

--------------------------------------------------------------------------------

 


(a)           the Prime Lease is in full force and effect and the copy attached
hereto as Exhibit A is a complete and accurate copy of the Prime Lease,


(b)           Except as described in Section A of the Recitals, the Prime Lease
has not been amended (other than certain estoppels certificates, SNDA’s and
other subleases (for other portions of the Prime Lease Premises) executed by
Sublandlord in connection with the Prime Lease), and


(c)           to Sublandlord’s actual knowledge there is no default by Prime
Landlord or Sublandlord under the Prime Lease.


10.4           Assignment of Sublandlord’s Interest in Sublease and Prime
Lease.  In the event of any assignment or transfer of Sublandlord’s interest in
this Sublease and the Prime Lease and acceptance thereof by the assignee and the
assumption in writing by such assignee of Sublandlord’s obligations under this
Sublease and the Prime Lease, Subtenant hereby entirely frees and relieves
Sublandlord of all liability under any and all of its covenants and obligations
contained in or derived from this Sublease or the Prime Lease arising out of any
act, occurrence or omission occurring after the consummation of such assignment
or transfer.


11.           Assignment and Subletting by Subtenant.  Subtenant shall not
assign this Sublease in whole or in part, or sublet all or any part of the
Sublease Premises, or permit occupancy of all or any part of the Sublease
Premises under any arrangement by a party other than Subtenant, without the
prior written consent of Sublandlord, which consent shall not be unreasonably
withheld as long as Prime Landlord consents to such transfer.  Subtenant
acknowledges that any right to further sublease the Sublease Premises or assign
this Sublease are subordinate and subject to the terms of the Prime Lease,
including without limitation those provisions requiring the consent of Prime
Landlord.  Notwithstanding the foregoing and without Sublandlord’s consent, but
upon written notice to Sublandlord and written consent from Prime Landlord
(which may be given or withheld in Prime Landlord’s sole discretion), Subtenant
may assign or sublease all or a portion of the Premises to (a) a subsidiary,
affiliate, parent or other entity to Subtenant which controls, is controlled by,
or is under common control with, Subtenant; (b) a successor entity to Subtenant
resulting from merger, consolidation, non bankruptcy reorganization, or
government action; or (c) a purchaser of all or any significant portion of
Subtenant's stock or assets.  Any assignment or subletting pursuant to the
foregoing sentence shall be subject to the conditions described in Section 11.2
of the Prime Lease.
 
12.           Default; Performance by Sublandlord
 
12.1.           Default.  The occurrence of any one or more of the following
shall constitute an “Event of Default” under this Sublease:


 
a.
Subtenant shall fail to pay any rent or other sum due hereunder within five (5)
business days after written notice by Sublandlord to Subtenant;



 
b.
Subtenant shall create or suffer a default under the Prime Lease under any
provision of the Prime Lease applicable to Subtenant or

 
 
 
6

--------------------------------------------------------------------------------

 


 
the Sublease Premises, except as expressly excluded herein, and Subtenant shall
not cure such default within thirty (30) days after written notice from
Sublandlord to Subtenant;

 
 
c.
Subtenant shall default in the due keeping, observing or performance of any
covenant, term, provision or condition of this Sublease not described above on
the part of Subtenant to be kept, observed or performed, and if such default
shall continue and shall not be remedied by Subtenant within thirty (30) days
after Sublandlord shall have given to Subtenant a written notice specifying the
same;



 
d.
any event shall occur or any contingency shall arise whereby this Sublease or
the estate hereby granted or the unexpired balance of the term hereof would, by
operation of law or otherwise, devolve or pass to any person, firm, association
or corporation other than Subtenant except as expressly permitted hereunder;



 
e.
Subtenant shall make an assignment of its property for the benefit of creditors
or shall file a voluntary petition under any bankruptcy or insolvency law, or an
involuntary petition under any bankruptcy or insolvency law shall be filed
against Subtenant and such involuntary petition is not dismissed within sixty
(60) days after the filing thereof;



 
f.
a petition is filed by or against Subtenant under the reorganization provisions
of the United States Bankruptcy Code or under the provisions of any law of like
import, unless such petition under said reorganization provisions be one filed
against Subtenant which is dismissed within sixty (60) days after its filing;



 
g.
Subtenant shall file a petition under the arrangement provisions of the United
States Bankruptcy Code or under the provisions of any law of like import; or



 
h.
a permanent receiver, trustee or liquidator shall be appointed for Subtenant or
of or for the property of Subtenant, and such receiver, trustee or liquidator
shall not have been discharged within sixty (60) days from the date of his or
her appointment.



If an Event of Default occurs under this Sublease, Subtenant does hereby
authorize and fully empower Sublandlord to use all lawful means available to
cancel and annul this Sublease, and to re-enter and take possession of the
Sublease Premises, and remove all persons and their property therefrom so as to
recover at once full and exclusive possession of all the Sublease Premises,
whether in possession of Subtenant or of third persons, or vacant; or
Sublandlord may at its option at any time after such default or violation of
condition or covenant, re-enter and take
 
7

--------------------------------------------------------------------------------

 
possession of the Sublease Premises without such re-entering working a
forfeiture of the rents to be paid and the covenants to be kept by Subtenant for
the full term of this Sublease.   The foregoing shall in no way limit the
remedies or rights of Sublandlord and the parties hereby agree that all of the
rights and remedies in favor of Prime Landlord under the Prime Lease shall inure
to the benefit of Sublandlord if an Event of Default occurs under this Sublease.


12.2.           Sublandlord’s Right to Cure. If Subtenant shall fail to perform
any act on its part to be performed hereunder, Sublandlord may (but shall not be
obligated so to do) after giving written notice to Subtenant perform such act
without waiving or releasing Subtenant from any of its obligations relative
thereto.  All sums paid or costs incurred by Sublandlord in so performing such
acts under this Section 12.2, together with reasonable attorneys’ fees and
interest at the rate set forth in the Prime Lease, from the date each such
payment was made or such cost incurred by Sublandlord, shall be payable by
Subtenant to Sublandlord on demand.


12.3           Subtenant’s Right to Cure Monetary Defaults. In the event that
Sublandlord defaults under its monetary obligations under the Prime Lease,
Subtenant may (but shall not be obligated so to do) after giving written notice
to Sublandlord, pay any outstanding amount that is payable by Sublandlord under
the Prime Lease, to the extent that Prime Landlord is willing to accept such
payment. In such event Sublandlord shall reimburse Subtenant on demand for the
amount paid by Subtenant to cure Sublandlord’s monetary default.  If Sublandlord
fails to reimburse Subtenant within ten (10) business days following written
notice from Subtenant, Subtenant may offset the amount paid by Subtenant herein
against the Sublease Rent.


12.3.           Remedies. No reference to nor exercise of any specific right or
remedy by Sublandlord, at Subtenant’s expenses, against (a) any default by
Subtenant or permitted assignee or subtenant thereunder, (b) any shall prejudice
or preclude Sublandlord from exercising or invoking any other remedy in respect
thereof, whether allowed at law or in equity or expressly provided for
herein.  No such remedy shall be exclusive or dependent upon any other such
remedy, but Sublandlord may from time to time exercise any one or more of such
remedies independently or in combination.


13.           Indemnification.  Subtenant agrees to indemnify and hold harmless
Sublandlord from any and all claims, liabilities, causes of action or costs
(including reasonable attorneys’ fees and costs of suit), however caused, to the
extent they arise out of Subtenant’s default, negligence or acts or omissions in
connection with the Sublease Premises or any portion of the
Building.  Sublandlord agrees to indemnify and hold harmless Subtenant from any
and all claims, liabilities, caused of action or costs (including reasonable
attorneys' fees and costs of suit), however caused, to the extent they arise out
of Sublandlord's default of this Sublease, including termination or forfeiture
of the Prime Lease.  All indemnity obligations of Sublandlord and Subtenant
arising under this Sublease shall exclude all special, consequential, or
indirect damages.
 
14.           Release.  Subtenant hereby waives and releases any and all claims
against Sublandlord for the interruption or interference in the use of the
Sublease Premises from any cause whatsoever other than the negligence of
Sublandlord or its officers, employees or agents; provided that if any such
interference or interruption results in an abatement of any Base Rent
 
8

--------------------------------------------------------------------------------

 
payable by Sublandlord under the Prime Lease, Subtenant shall be entitled to a
proportionate abatement of Sublease Rent to the extent and for the duration that
Sublandlord’s Base Rent abates under the Prime Lease.


15.           Insurance and Waiver of Claims.
 
15.1           Insurance.  Subtenant agrees to purchase and to carry in full
force all insurance required by the Prime Lease to be carried by Sublandlord;
provided, however, that Subtenant’s obligation to carry property damage
insurance shall be limited to the Sublease Premises.  Subtenant shall name
Sublandlord and Prime Landlord as  additional insureds on all liability
insurance policies and as loss payees on its property damage insurance and shall
provide Sublandlord with reasonable evidence of such insurance.


15.2           Waiver of Claims.  Notwithstanding any other provision in this
Sublease to the contrary, Sublandlord and Subtenant hereby release one another,
and Subtenant releases Prime Landlord, from any and all liability or
responsibility (to the other or anyone claiming through or under them by way of
subrogation or otherwise) for any loss or damage covered by property insurance
or coverable by the insurance required by Section 15.1 hereof with respect to
the waiving party, even if such loss or damage shall have been caused by the
fault or negligence of the other party, or anyone for whom such party may be
responsible.


16.           Notices.  All notices of any kind required under the provisions of
this Sublease or the Prime Lease shall be mailed, postage prepaid, by certified
or registered mail, return receipt requested or by a nationally recognized
overnight delivery service, addressed as follows:
 




Sublandlord:
FICO
200 Smith Ranch Road
San Rafael, CA  94903
Attn: Abe Kleinfeld


Subtenant:
Tier Technologies, Inc.
3550 Engineering Drive Suite 400
Norcross, GA 30092
Attn: Vice President, Corporation Administration


with a copy to:


Subtenant:
Tier Technologies, Inc.
3550 Engineering Drive, Suite 400
Norcross, GA 30092
Attn: General Counsel


 
9

--------------------------------------------------------------------------------

 
Either party may, by such notice, designate a new or other address to which
notice may be mailed.  Any notice given hereunder shall be deemed
received.  Sublandlord covenants to promptly provide Subtenant with copies of
all notices of default that Sublandlord delivers to, or receives from, Prime
Landlord under the Prime Lease if related to the Sublease Premises.


17.           Expansion Option. As long as Subtenant is not in default, beyond
any applicable  notice and cure period, Subtenant shall have, and Sublandlord
hereby grants to Subtenant, a continuous expansion option (the “Expansion
Option”), exercisable by written notice to Sublandlord at any time during the
Sublease Term, to sublease the remaining 4th floor of the Building (or a portion
thereof) containing approximately 6,054  rentable square feet for the remainder
of the Sublease Term, at the same rental rate and upon the same terms and
conditions as provided in this Sublease (the “Expansion Space”) to the extent
the same is available for sublease and Sublandlord has not entered into any
sublease or other agreement regarding the occupancy of such
space.  Additionally, if at any time during the Sublease Term, Sublandlord
desires to sublease the Expansion Space or any portion thereof to any third
party (a “Prospective Subtenant”), Sublandlord shall provide written notice to
Subtenant prior to making any offers (or requests for offers) to, or accepting
any unsolicited offers from, Prospective Subtenants regarding such Expansion
Space, and Subtenant may exercise its Expansion Option by giving written notice
to Sublandlord within ten (10) business days after receipt of such notice that
Subtenant elects to sublease the Expansion Space or applicable portion
thereof.  If Subtenant does not exercise the Expansion Option within such ten
(10) business day period, then Sublandlord shall be free to offer the applicable
portion of the Expansion Space to a Prospective Subtenant; provided, however,
that if Sublandlord does not enter a sublease with a Prospective Subtenant
within ninety (90) days after providing the original notice to Subtenant,
Sublandlord shall again comply with the terms of this Section 17 with respect to
such Expansion Space.  If Subtenant exercises its Expansion Option, Sublandlord
shall deliver the Expansion Space in its “AS IS” condition to Subtenant within
thirty (30) days thereafter (subject to Prime Landlord’s consent, to the extent
such consent is required). Subtenant shall commence paying Sublease Rent with
respect to the Expansion Space upon the date the Expansion Space is delivered to
Subtenant or such earlier date upon which Subtenant occupies or uses any portion
of the Expansion Space.  Notwithstanding the foregoing, if Subtenant occupies or
uses any portion of the Expansion Space without having first exercised its
Expansion Option, Sublandlord, at its option, may deem such use or occupancy by
Subtenant to be an election by Subtenant to exercise its Expansion Option and
immediately upon written notice from Sublandlord to Subtenant, Subtenant shall
commence paying Sublease Rent with respect to the Expansion Space. Nothing
herein shall be construed to permit Subtenant to use or occupy any portion of
the Expansion Space prior to the actual exercise by Subtenant of its Expansion
Option.  Sublandlord and Subtenant acknowledge that the Sublease Premises are
not separately demised from the Expansion Space.  Prior to subleasing the
Expansion Space to a thirty party, Sublandlord agrees to construct demising
walls, at its cost, to separate the Sublease Premises from the Expansion Space,
provided that Sublandlord shall have no obligation to construct any demising
walls unless and until such subleasing to a third party occurs.
 
18.           Moving Allowance.  Sublandlord shall provide a moving allowance of
($37,094.00) based on the amount of Two Dollars per RSF for the Sublease
Premises  (the “Moving Allowance”) which may be used by Subtenant in its sole
discretion toward any costs incurred by Subtenant in connection with its
relocation and occupancy of the Sublease Premises.
 
10

--------------------------------------------------------------------------------

 
 
The Moving Allowance shall be payable by Sublandlord to Subtenant within
forty-five (45) days after the Commencement Date, provided that if Sublandlord
does not provide Subtenant the entire Moving Allowance within such period,
Subtenant may offset any unpaid amounts against Sublease Rent or other charges
coming due hereunder


19.           Miscellaneous Provisions.
 
19.1.           Governing Laws. This Sublease shall be construed under the laws
of Georgia.


19.2.           Separate Provisions.  Each provision herein shall be deemed
separate and distinct from all other provisions, and if any one of them shall be
declared illegal or unenforceable, the same shall not affect the legality or
enforceability of the other terms, conditions, and provisions hereof, which
shall remain in full force and effect.


19.3.           Successors. This Sublease shall extend, apply to and firmly bind
the heirs, executors, administrators, successors and assigns of the respective
parties hereto as fully as the respective parties are themselves bound, but this
provision shall not authorize the assignment of this Sublease or sublease of the
Sublease Premises contrary to the provisions herein contained.


19.4.           Termination of Prime Lease. The term of this Sublease and
Subtenant’s right to possession of the Sublease Premises shall terminate upon
the termination of the Prime Lease for any reason unless Prime Landlord elects,
in its sole discretion, to recognize Subtenant under the terms of this Sublease
and otherwise treat this Sublease as a direct lease between Prime Landlord and
Subtenant.  Sublandlord covenants that it will not enter into any agreement,
exercise any rights or perform or fail to perform (where Sublandlord has a duty
to perform) any act that will modify, terminate or amend the Prime Lease in a
manner that would materially affect the Sublease (including the Sublease Term)
without the prior written consent of Subtenant.  Notwithstanding the foregoing,
Sublandlord may terminate the Prime Lease in accordance with the provisions of
the Prime Lease, and without Subtenant’s consent, in the event of any casualty
or condemnation.  Additionally, Sublandlord may terminate the Prime Lease in the
event that Prime Landlord agrees in writing to recognize the rights of Subtenant
under this Sublease and to not disturb Subtenant’s possession of the Sublease
Premises.  Subtenant acknowledges that Sublandlord will be exercising its early
termination option as granted under Section 12 of the Third Amendment and that
Subtenant’s consent thereto is not required.


19.5.           Brokers.  Subtenant and Sublandlord each represents and warrants
that it has dealt with no broker, agent or other person in connection with this
Sublease other than Jones Lang LaSalle (“Broker”).  Sublandlord agrees to
pay  Broker  a commission in accordance with Sublandlord’s written listing
agreement.  Subtenant and Sublandlord each hereby indemnifies and holds harmless
the other from and against any claims by any other broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with the indemnifying party with regard to this Sublease.  The provisions of
this Section shall survive the expiration or termination of this Sublease.  For
purposes of clarification, Section 41 of the Prime Lease relating to brokers
shall be inapplicable to this Sublease.
 
11

--------------------------------------------------------------------------------

 


                      19.6.           Counterparts. This Sublease may be
executed in counterparts, which upon execution by all parties shall constitute
one integrated agreement.


[This Space Intentionally Left Blank]



 
12

--------------------------------------------------------------------------------

 





                      IN WITNESS THEREOF, the parties hereto have hereunto set
their hands as of the date hereinbefore first written.









 
SUBLANDLORD
     
FAIR ISAAC CORPORATION, dba FICO
         
By  /s/ Abe Kleinfeld    
     
  Its  Sr. Director, Corp Svcs
         
SUBTENANT
     
TIER TECHNOLOGIES, INC.
     
By  /s/ Alex P. Hart     
     
  Its  President & CEO




 
13

--------------------------------------------------------------------------------

 





EXHIBIT A


PRIME LEASE


[To be attached]





 
14

--------------------------------------------------------------------------------

 





EXHIBIT B


FLOOR PLAN





 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


FORM OF BILL OF SALE


 
THIS BILL OF SALE is executed this __ day of _______________, 20__, by FAIR
ISAAC CORPORATION (hereinafter “FICO”) for the benefit of TIER TECHNOLOGIES,
INC. (hereinafter “Tier”).
 
Pursuant to that certain Sublease Agreement dated _________, 2011, (the
“Sublease Agreement”) between FICO and Tier, FICO hereby quit claims, transfers
and conveys to Tier, all right, title and interest of FICO in the furniture
listed on Schedule A attached hereto (the “Furniture”).  The foregoing sale,
transfer and conveyance of the Furniture is made “AS IS, WHERE IS, WITH ALL
FAULTS”, without any warranties, express or implied, including but not limited
to warranties of fitness, merchantability or fitness for a particular purpose,
and without any recourse to the FICO for any reason whatsoever, provided that
FICO represents that it has title to the Furniture without any liens or
encumbrances.
 
 
 
 

   FAIR ISAAC CORPORATION d/b/a FICO        By          Its

 
 
 

--------------------------------------------------------------------------------

 



 
Schedule A to Bill of Sale
 


FURNITURE



